IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gilbert M. Martinez,                            :
                  Petitioner                    :
                                                :
               v.                               :
                                                :
Department of Human Services,                   :   No. 717 C.D. 2021
                 Respondent                     :   Submitted: March 18, 2022



BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE CHRISTINE FIZZANO CANNON, Judge
               HONORABLE LORI A. DUMAS, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                             FILED: May 24, 2022


               Gilbert M. Martinez (Martinez), pro se, petitions for review of a final
adjudication of the Department of Human Services (Department) denying his
application for cash assistance (CA) benefits pursuant to the Human Services Code
(Code) (formerly the Public Welfare Code).1 In his supporting brief, Martinez also
requests sanctions against the Department, which this Court has already twice
denied, for failing to provide legible copies of allegedly pertinent legislation in
response to his application for relief during the pendency of his petition for review.
For the reasons discussed below, the Department’s denial of CA benefits is affirmed,
and Martinez’s request for sanctions is dismissed.



      1
          Act of June 13, 1967, P.L. 31, as amended, 62 P.S. §§ 101 – 1503.
                                       I. Background
              The facts of this matter are undisputed. Martinez is an adult male U.S.
citizen who resides alone. Certified Record (CR) 52, Findings of Fact (FF) 1 & 3.
As such, he is not pregnant or caring for a child. Id., FF 4. Neither is he seriously
visually impaired. Id., FF 5.
              In 2020, Martinez submitted an application to the Department seeking
CA benefits as well as medical assistance (MA) and Supplemental Nutrition
Assistance Program (SNAP) benefits. CR 52, FF 2. In December 2020, the
Department’s Berks County Assistance Office notified Martinez that he was
authorized to receive MA and SNAP benefits but did not qualify for CA benefits.
Id., FF 7 & 8. Martinez timely appealed to the Bureau of Hearings and Appeals
(Bureau), and after a telephone hearing, an administrative law judge (ALJ) denied
Martinez’s requested relief, explaining that CA benefits were discontinued by the
legislature in 2019 except as to certain limited categories of persons that did not
include Martinez.2 Id. at 1, 7 & 9. The Bureau affirmed the ALJ’s decision. CR 59.
Martinez then petitioned for review in this Court.


                                          II. Issues
              The crux of Martinez’s primary argument here, as before the ALJ, is
that he is entitled to interim CA benefits while allegedly awaiting a determination
concerning his eligibility for Social Security Income (SSI) benefits. Martinez insists
that no legislation discontinued such CA benefits.

       2
          Pennsylvania provides CA programs for eligible children receiving financial assistance
to remain in secondary school, eligible families with children, and seriously visually impaired
persons. See Section 432(3) of the Code, 62 P.S. § 432(3); 55 Pa. Code §§ 145.41 – 145.43,
451.1 & 451.3; CR 53-55. As stated above, Martinez is an adult and is not pregnant, caring for a
child, or seriously visually impaired. CR 52, FF 1 & 3-5.
                                               2
               Martinez’s other argument, raised only in his brief, is that this Court
erred in refusing to compel the Department to supplement the record with copies of
pertinent legislation, and further erred by refusing to sanction the Department for
failing to do so.


                                       III. Discussion3
                            A. Discontinuance of CA Benefits
               Although somewhat rambling, Martinez’s primary argument appears to
posit that the ALJ improperly discriminated against him and “fraudulently
misrepresented” the legislation at issue. Br. of Pet’r at 6. He insists the ALJ erred
by not considering his “evidence” regarding applicable legislation. Id. at 7. This
argument is without merit.
               First, the meaning of a statute is purely a question of law, not fact.
Phila. Suburban Corp. v. Bd. of Fin. & Revenue, 635 A.2d 116, 118 (Pa. 1993)
(quoting Girard Sch. Dist. v. Pittenger, 392 A.2d 261, 263 (Pa. 1978)). As such, it
does not hinge on any factual evidence. Therefore, the ALJ did not err in excluding
factual evidence relating to Martinez’s asserted construction of a Code provision.
               Moreover, the ALJ was correct in explaining that CA benefits are not
available to Martinez under current Pennsylvania law. The Act of June 30, 2012,


       3
          This Court’s review of the Bureau’s order is limited to determining whether the
adjudication was supported by substantial evidence, whether the decision was in accordance with
the applicable law, or whether constitutional rights were violated. L.H. v. Dep’t of Hum. Servs.,
197 A.3d 310, 312 n.4 (Pa. Cmwlth. 2018) (quoting Support Ctr. for Child Advocates v. Dep’t of
Hum. Servs., 189 A.3d 497, 499 n.5 (Pa. Cmwlth. 2018), and then Casey Ball Supports
Coordination, LLC v. Dep’t of Hum. Servs., 160 A.3d 278, 282 n.8 (Pa. Cmwlth. 2017)). However,
where the issue before us is a question of law involving statutory language, our standard of review
is de novo and the scope of review is plenary. Diehl v. Unemployment Comp. Bd. of Rev. (ESAB
Grp., Inc.), 57 A.3d 1209, 1216 (Pa. 2012) (citing Slippery Rock Area Sch. Dist. v. Unemployment
Comp. Bd. of Rev., 983 A.2d 1231, 1236 (Pa. 2009)).
                                                3
P.L. 668, No. 80 (Act 80), eliminated CA benefits from the Code, except for
specified categories of persons, none of which Martinez fits.4 Donahue v. Dep’t of
Pub. Welfare (Pa. Cmwlth., No. 2086 C.D. 2013, filed June 13, 2014), slip op. at 4
n.15 (citing Washington v. Dep’t of Pub. Welfare, 71 A.3d 1070, 1076 (Pa. Cmwlth.
2013) (observing that Act 80 “[e]liminated the General Assistance program of [CA]
benefits”)), rev’d, 188 A.3d 1135 (Pa. 2018) (Washington II).
                Our Supreme Court invalidated Act 80 in 2018 as having been enacted
without following the proper procedure. Washington II, 188 A.3d at 1153-54.
However, in Section 2 of the Act of June 28, 2019, P.L. 42, No. 12 (Act 12), the
legislature reenacted Section 403.2(a) of the Code, 62 P.S. § 403.2(a), as that
provision had appeared in Act 80. The relevant reenacted language of Section
403.2(a) in Act 12 is identical to the pertinent language in Act 80, except that Act
12 updated the cessation date of CA benefits from August 1, 2012 to August 1, 2019.
See 2019 Pa. HB 33, § 2 (showing original and reenacted language of Section 403.2);
Weeks v. Dep’t of Hum. Servs., 222 A.3d 722, 725 (Pa. 2019) (stating that Act 12
reenacted Section 403.2 of the Code, which had been part of Act 80). Thus, there
can be no question that Act 80 sought to eliminate CA benefits and that Act 12, by
reenacting the same provision, reinstated the elimination of CA benefits. See Weeks,
222 A.3d at 725 (observing that Act 12 reenacted Section 403.2, which ended CA
benefits while continuing MA benefits).
                Accordingly, the ALJ did not err in concluding that Martinez cannot
receive CA benefits, and the Bureau properly affirmed the ALJ’s decision.


       4
           See supra note 2.
       5
         This unreported opinion is cited as persuasive precedent pursuant to Section 414(a) of
this Court’s Internal Operating Procedures, 210 Pa. Code § 69.414(a).
                                              4
                              B. Denial of Sanctions
             During the pendency of his petition for review before this Court,
Martinez filed an application for relief asserting that photocopies of certain
legislative provisions in the certified record were illegible and asking the Court to
direct the Department to file legible copies. By order dated October 8, 2021, this
Court initially granted the application (first order). Martinez subsequently filed
another application for relief seeking sanctions for the Department’s failure to
comply with the first order. However, the Department then filed a response stating
that it had no legible copies because those in certified record were provided by
Martinez and were illegible as received. Accordingly, by order dated November 22,
2021, the Court denied the request for sanctions and relieved the Department of any
obligation to comply with the first order. Martinez then filed a second request for
sanctions, which this Court also denied. Martinez filed a direct appeal to our
Supreme Court, which was returned unfiled because the denial of sanctions was not
a final appealable order.
             In his brief in support of his petition for review, Martinez again
demands sanctions for the Department’s failure to provide legible copies of certain
legislation. As this Court has already disposed of that issue, the renewed request is
dismissed as moot.



                                       _________________________________
                                       CHRISTINE FIZZANO CANNON, Judge




                                         5
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Gilbert M. Martinez,                   :
                  Petitioner           :
                                       :
            v.                         :
                                       :
Department of Human Services,          :   No. 717 C.D. 2021
                 Respondent            :


                                   ORDER


            AND NOW, this 24th day of May, 2022, the Department of Human
Services’ Final Administrative Action Order dated June 4, 2021 is AFFIRMED.
Petitioner’s request for sanctions is DISMISSED as moot.



                                     __________________________________
                                     CHRISTINE FIZZANO CANNON, Judge